Citation Nr: 0602248	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for heart disease has been received; and, 
if so, whether entitlement to service connection for that 
disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service in the Marine Corps 
from June 1974 to May 1976, and in the Army from August 1976 
to August 1992.

In April 1993, the RO issued a rating decision that denied 
service connection for a heart disability and for vascular 
disease.  Notification of the denial that was mailed to the 
appellant in May 1993 was returned as undeliverable.  
However, in November 1993,  the RO mailed another copy of the 
rating decision to the appellant's new address; that notice 
was not returned.  The appellant did not initiate an appeal.  

The RO subsequently issued rating decisions in January 2003 
and March 2003 that denied the appellant's petition to reopen 
his claim for heart disease. 

This matter comes before the Board on appeal from an August 
2003 RO rating decision that, inter alia, denied service 
connection for heart disease (diagnosed as coronary artery 
disease), to include as secondary to service-connected 
peripheral vascular disease.  
  
The appellant filed a Notice of Disagreement (NOD) in 
December 2003 in which he asserted that he was seeking 
primary service connection for coronary artery disease, not 
secondary service connection.  Later that month he filed an 
NOD with three other matters denied in August 2003 rating 
decision-a higher rating for low back pain, a higher rating 
for residuals of gastritis, and entitlement to a higher 
rating for residuals of right shoulder surgery.

The RO issued a Statement of the Case (SOC) in August 2004 
that appears to be a reopening of the claim for primary 
service connection, de novo review by the RO's decision 
review officer, and denial of service connection on the 
merits.  The appellant perfected his appeal by filing a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in the same 
month.  

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for heart 
disease (diagnosed as coronary artery disease) has been 
received, the Board has characterized the issue as on the 
title page.  

The RO's rating decisions in January 2003 and March 2003 
adjudicated the issue of petition to reopen and provided the 
appellant with the legal criteria governing finality and 
petitions to reopen; hence, the appellant is not prejudiced 
by the Board's consideration of the "new and material 
evidence" issue.  Further, since the RO's SOC of August 2004 
appears to be a reopening of the claim for direct service 
connection and de novo review by the RO's Decision Review 
Officer, the appellant is not prejudiced by the Board's de 
novo review of direct service connection on the merits.  

In March 2005 the appellant asked VA to withdraw all issues 
on appeal except the claim involving service connection for 
coronary artery disease.  

In August 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.




FINDINGS OF FACT

1. All notification and assistance actions needed to fairly 
adjudicate the petition to reopen and the underlying claim 
for service connection for heart disease (diagnosed as 
coronary artery disease) have been accomplished.

2.  In April 1993, the RO denied service connection for a 
heart disability.  Although notified of the denial in 
November 1993, the appellate did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the April 1993 denial of service connection for heart disease 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  The appellant has been competently diagnosed with 
coronary artery disease.

5.  Coronary artery disease was first manifested nine years 
after the appellant's discharge from service, and the most 
persuasive opinion on the question of whether there is 
medical nexus between the appellant's coronary artery disease 
and his military service weighs against the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1993 rating decision denying service 
connection for a heart condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  As evidence received since the RO's April 1993 denial is 
new and material, the criteria for reopening the claim for 
service connection for heart disease are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005). 

3.  The criteria for service connection for heart disease 
(diagnosed as coronary artery disease) are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the petition to reopen 
(favorably decided), as well as the claim for service 
connection, on the merits, has been accomplished.

Through the August 2003 rating decision, the August 2004 SOC 
and the February 2005 Supplemental SOC (SSOC), the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim.  

The RO's notice letter in September 2002, prior to the rating 
decision on appeal, informed the appellant of the evidence 
required to substantiate a claim for service connection and 
the evidence required to reopen a finally-decided claim.  The 
RO also asked the appellant to identify any medical providers 
potentially having relevant records.  The Board finds that 
this letter meets the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent evidence that he 
had in his possession.  Given that fact, as well as the RO's 
instructions to him, as noted above, the Board finds that the 
veteran has, effectively, been put on notice to provide any 
evidence in his possession that pertains to his claim.  As 
such, and on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In that regard, the 
Board particularly notes the September 2002 notice letter 
invited the appellate to submit information and evidence in 
support of his claim.  Moreover, the rating decision of 
August 2003, the SOC of August 2004, and the SSOC of February 
2005 provided the appellant with a comprehensive overview of 
the current evidentiary issues regarding each step in the 
development of his claim.  After each, the appellant was 
afforded the opportunity to respond.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matters herein 
decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the Columbia, South Carolina, VA 
Medical Center (VAMC) and from those non-VA medical providers 
that the appellant has identified as having relevant records 
for development.  The appellant has been afforded several VA 
medical examinations for his heart disability (the reports of 
which are of record), and he was afforded a Board hearing 
(the transcript of which is of record).  Significantly, there 
is no indication of any additional, existing evidence, 
pertinent to either the claim to reopen or the underlying 
claim for service connection  that needs to be obtained by 
VA.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim to reopen is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision in this appeal.

II.  Factual Background

The appellant's service medical record shows treatment for 
shortness of breath in April 1987; a contemporaneous chest X-
ray showed no sign of acute cardiopulmonary disease.  He 
complained of chest pain in January 1992, but a chest X-ray 
and an electrocardiogram (EKG) were both within normal 
limits.  He complained of chest pain again in March 1992, and 
the clinician recommended a graded exercise test to rule out 
coronary artery disease; the graded exercise test performed, 
and was normal.  The appellant was provisionally diagnosed 
with peripheral vascular disease in April 1992 after 
complaining of bilateral calf numbness with exercise.  His 
separation physical examination in July 1992 listed both the 
heart and the vascular system as "normal" but the examiner 
noted the presence of peripheral vascular disease.  His chest 
X-ray was normal at the time of discharge.  

The appellant filed an initial request for benefits in August 
1992 that listed fifty-six separate maladies, including 
vascular disease, possible heart attack, and angina pectoris.  

On VA general medical examination in September 1992, the 
appellant denied history of heart failure but reported 
swelling and numbness in the lower extremities, reportedly 
diagnosed in service as vascular insufficiency in the lower 
extremities.  On examination, the chest was clear to 
auscultation and percussion and cardiac examination revealed 
a regular rate with no murmur, gallop, or rub.  The apex was 
in a normal position and of normal duration, and there was no 
jugular venous distention.  The appellant's blood pressure 
was 140/80 and his pulse was 72 and regular.  The examiner 
diagnosed possible positional vascular insufficiency of the 
lower extremities, but did not note any current cardiac 
abnormality.

The RO issued a rating decision in April 1993 that denied 
service connection for heart disability.  The same rating 
decision denied service connection for vascular disease, but 
the Board notes that a rating decision of August 2003 granted 
service connection for peripheral vascular disease of the 
lower extremities effective August 1992, based on a 
determination that the April 1993 denial had been clearly and 
unmistakably erroneous.

An October 1997 treatment note by Carolina Cardiac Surgery 
(Dr. R.W.T.) states that the appellant was having problems 
with lower extremity venous claudication.  The physician 
noted that the appellant was a heavy smoker, currently 
smoking one pack per day and with a history of smoking two to 
three packs per day prior to an above-the-knee femoral bypass 
in August 1997.  The physician noted that the appellant 
continued to smoke even in the hospital, and that the 
physician had warned the appellant of the long-term cardiac 
risk attendant to smoking.  There is nothing in the report 
showing current coronary artery disease.

A January 1998 treatment note by Dr. R.W.T. states that the 
appellant had stopped smoking and that his lower extremity 
claudication problem had improved significantly.  Again, 
there is no indication of current coronary artery disease.    

The appellant was hospitalized at Palmetto Richland Memorial 
Hospital in February 2001.  The discharge summary notes that 
he developed chest discomfort while at work, received cardiac 
catheterization at Tuomey Regional Medical Center, and was 
then transferred to Palmetto Richland Memorial Hospital for 
coronary bypass grafting.  The discharge diagnoses were as 
follows: (1) coronary artery disease - chest pain, history of 
heavy tobacco use, and cardiac catheterization; (2) 
hyperlipedemia; (3) continued heavy tobacco use; (4) status 
post femoral popliteal bypass graft of the left extremity in 
September 1988; (5) status post appendectomy; (6) status post 
cholecystectomy; (7) allergies to morphine and codeine by 
history.

A February 2001 consultation report by Dr. T.L.P. states that 
the appellant was doing well until he developed chest 
discomfort at work, resulting in admission to Palmetto 
Richland Hospital.  The diagnosis was unstable angina and 
severe three-vessel coronary artery disease with preserved 
ventricular function.  Dr. T.L.P. noted that the appellant 
had a number of risk factors for coronary artery disease, 
including heavy tobacco abuse (the appellant was currently 
smoking one pack per day, and had smoked since childhood), 
family history (mother and older brother died of heart 
attacks), and hyperlipidemia.  Dr. T.L.P. did not mention a 
relationship between the appellant's coronary artery disease 
and his history of peripheral vascular disease.

A February 2001 consultation report by Dr. S.N.C. provides 
impressions of unstable angina pectoris, congestive heart 
failure, severe three-vessel coronary artery disease, 
ischemic cardiomyopathy, hyperlipidemia, history of chronic 
diabetes, and history of peripheral arterial disease with 
previous left femoral-popliteal bypass.  The Board notes that 
this is the first chronological medical evidence showing the 
presence of diabetes.

Emergency room records from Tuomey Regional Medical Center 
show that the appellant presented in October 2001 and 
December 2001 with reported chest pain.  The treatment notes 
show that the appellant was currently still smoking, although 
he had reportedly reduced his cigarette consumption to less 
than one pack per day.
   
The appellant submitted a claim in July 2002 for service 
connection for heart problems and angina, which the RO 
treated as a petition to reopen a previously denied claim.  
The RO issued a rating decision in January 2003 that denied 
the appellant's petition to reopen a claim for service 
connection for coronary artery disease, status post bypass 
surgery (claimed as heart disability/heart problems/angina) 
based on the RO's determination that new and material 
evidence had not been received in support of the claim.

Office notes from Dr. D.R.T. for the period March 2001 to 
July 2002 reflect follow-up postoperative treatment for 
coronary artery disease.  These notes include a November 2001 
nuclear cardiology report that lists cardiac risk factors of 
hypercholesterolemia, smoking history, family history, prior 
myocardial infarction, obesity, coronary artery disease, and 
status post bypass surgery in February 2001.  There is 
nothing in Dr. D.R.T.'s notes that associates coronary artery 
disease with peripheral vascular disease.    

The RO reviewed Dr. D.R.T.'s office notes and issued a rating 
decision in March 2003 that again denied reopening the claim 
for service connection for coronary artery disease, based on 
a finding that new and material evidence had not been 
received.

The report of a VA medical examination in April 2003 reflects 
the examiner's notation that he was not able to review the 
claims file until after the examination.  The appellant 
reported history of coronary artery bypass grafting in 2002, 
and stated that he had cut his smoking from the previous 
three packs per day to a current level of five cigarettes per 
day.  The examiner noted history of hypertension since 2000 
and diabetes for approximately one year.  The examiner 
performed an examination and noted his observations, but did 
not make any diagnosis or opinion in regard to coronary 
artery disease.  However, the examiner subsequently reviewed 
the claims file in July 2003 and issued an addendum stating 
that, based on the appellant's history, the peripheral 
vascular disease has no connection with the coronary artery 
disease, because peripheral vascular disease is secondary to 
smoking while coronary artery disease has multiple factors 
such as smoking, hypercholesterolemia, sedentary life, 
obesity, and family factors.  The examiner opined that, based 
on these findings, the appellant's peripheral vascular 
disease is not associated with coronary artery disease and 
his bypass surgery.

The RO issued a rating decision in August 2003 that granted 
service connection for peripheral vascular disease, based on 
a finding that there was clear and unmistakable error in the 
original denial of service connection for that disorder in 
April 1993.  The same rating decision inferred a claim for 
secondary service connection for coronary artery disease as 
secondary to peripheral vascular disease, and denied 
secondary service connection on the merits.   
       
The file contains a South Carolina Long Term Benefits 
Attending Physicians Statement executed by a cardiologist, 
name illegible, in December 2003.  The statement asserted 
that the appellant was currently unable to work due to 
coronary artery disease (primary diagnosis) and due also to 
peripheral vascular disease (secondary diagnosis, related to 
the patient's disability).

The appellant filed an NOD in December 2003 asserting that he 
had never contended that the coronary artery disease was 
secondary to peripheral vascular disease.  Rather, the 
appellant contended that he was treated in service for a 
heart condition, and that the current coronary artery disease 
was the same condition.

A December 2003 opinion by VA cardiologist Dr. A.S. indicates 
that the appellant's cardiovascular problems were 
coincidental or aggravated by his military service, but were 
not caused by his military service.  Dr. A.S. noted that he 
did not have access to the appellant's service medical 
record, but based his opinion on review of the records after 
1992.

The appellant had a VA medical examination in September 2004 
devoted primarily to evaluating his peripheral vascular 
disease.  The examiner noted that severe coronary artery 
disease status post artery bypass grafting in 2000 
complicated the appellant's medical history.  The examiner 
did not provide an opinion in regard to a connection between 
the coronary artery disease and the appellant's military 
service.

The report of a VA medical examination in December 2004 
includes a notation that the examiner reviewed the claims 
file.  The examiner opined that peripheral vascular disease 
and coronary artery disease are very much related; 
unfortunately, the appellant's diagnoses of diabetes and 
hypertension came at the same time as his diagnoses of 
cholesterol and coronary artery disease.  Therefore, it is at 
least as likely as not that these processes are related to 
his diabetes, and at least as likely as not that they are 
related to his hypertension.  The same examiner issued an 
addendum opinion in January 2005 in which he stated that it 
is at least as likely as not that both the service-connected 
peripheral vascular disease and the nonservice-connected 
coronary artery disease are related to the appellant's 
diabetes.  The examiner specifically stated that it is not 
reasonable to think that there is a causative connection 
between the peripheral vascular disease and the coronary 
artery disease; instead, the appellant's diabetes mellitus 
caused both disease processes to accelerate.  Peripheral 
vascular disease and coronary artery disease are not 
dependent on one another, but if a patient has one of these 
conditions it is suspected that the patient may have the 
other condition as well.

During the August 2005 Board hearing, the appellant stated 
that he was told in the military that he might have a heart 
problem, but he was discharged before such a problem could be 
documented.  He particularly cited treatment at the Fort Polk 
dispensary for possible heart attack shortly before his 
discharge.  The appellant stated the he had cardiac surgery 
in 2001, but his diabetes was first diagnosed in 2002 or 
2003, so it was not possible for the cardiac condition to be 
consequent to diabetes.  The appellant also related other 
factor of service that could cause hypertension or cardiac 
problems, including experimental vaccines in the Marine 
Corps, high-calorie field rations, and salt tablets that he 
was given in conjunction with the Persian Gulf War.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may presumed for certain chronic diseases, 
including cardiovascular-renal diseases such as coronary 
artery disease, which develop to a compensable degree within 
one year after discharge from service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
3.307, 3.309(a).

A.  Petition to Reopen

As indicated above, in April 1993, the RO denied service 
connection for heart problems.  The evidence then of record 
included the veteran's service medical records and the report 
of a September 1992 examination, neither of which reflected a 
heart attack or any diagnosis of heart disability; on that 
basis, the RO denied the claim.  Notification of the denial 
was sent to the appellant's home of record, but the letter 
was returned as undeliverable (post office box closed, with 
no forwarding order).  In November 1993, the RO sent notice 
of the denial to the appellant's new home address; that 
notice was not returned.  As the appellant did not initiate 
an appeal of the April 1993 rating decision, that decision is 
final as to the evidence then of record as is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The appellant filed a claim for service connection for 
coronary artery disease in July 2002.  The RO characterized 
the document as a petition to reopen the previously-denied 
claim for service connection for a heart disorder.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the April 1993 denial of direct service connection includes a 
December 2003 opinion by a VA cardiologist that the 
appellant's cardiovascular problems were coincidental to or 
aggravated by military service.  This evidence is new, in 
that is was not previously agency adjudicators, and is not 
cumulative or redundant of evidence previously of record.  
The Board also finds that the evidence is material, since 38 
C.F.R. § 3.303(d) specifies that service connection may be 
granted for a disability diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service.  

The VA cardiologist's opinion suggests only a possible nexus 
between the appellant's coronary artery disease and military 
service.  However, it relates to an unestablished fact need 
to substantiate the claim (incurrence or aggravation during 
service) and therefore raises a reasonable possibility of 
substantiating that claim and is accordingly material.  The 
Board notes that "new and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board therefore concludes that new and material evidence 
has been received in support of a petition to reopen a claim 
for service connection for coronary artery disease, and the 
claim is accordingly reopened.  
    
B.  Entitlement to Service Connection

In this case, there is no evidence of coronary artery disease 
in the service medical record; although coronary artery 
disease was suspected in March 1992, a graded exercise test 
failed to support the presence of that disease.  Also, there 
is no evidence that coronary artery disease became manifest 
to any degree until 2001, nine years after the appellant's 
discharge from service, so the provisions of 38 C.F.R. 
§ 3.307 do not apply.

The Board also notes that the medical opinion evidence on the 
question of nexus between current heart disease and service 
is conflicting.  A December 2003 opinion by a VA 
cardiologist, based on review of the appellant's medical 
records after 1992, states that the appellant's 
cardiovascular problems were coincident to or aggravated by 
his military service, although not caused by his military 
service.  On the other hand, the December 2004 VA medical 
examiner opined stated that it was at least as likely as not 
that coronary artery disease was due to either hypertension 
(manifest in 2000) or diabetes (manifest in 2001), in which 
case coronary artery disease could not have been coincident 
to or aggravated by military service.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, for reasons expressed below, the Board finds 
that the opinion of the VA  examiner that tends to weigh 
against the claim for service connection is the more 
probative evidence on the question of medical nexus.  

First, the VA medical examiner had access to the appellant's 
service medical record, while the VA cardiologist did not.  
In fact, Dr. A.S. cited the same as a qualifier in his 
opinion ("In conclusion, due to the fact that I do not have 
records prior to 1992, it is my opinion that [the 
appellant's] cardiovascular problems were coincidental or 
aggravated by his military service but not causative;" 
emphasis added).  The Board notes that statements of medical 
professionals concerning a veteran's medical history related 
by the veteran as to remote events are of inherently less 
value than contemporaneous clinical records.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).  

Second, the VA medical examiner provided a detailed rationale 
for his opinion, while the Dr. A.S. provided a simple 
conclusory statement (i.e., he stated that the appellant's 
cardiovascular problems were coincident with or aggravated by 
military service, without providing his reasoning for that 
conclusion).  A mere transcription of lay history, unenhanced 
by any additional medical comment by the transcriber, does 
not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Also, medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Board notes that the opinion of Dr. A.S. was associated 
with the claims file in January 2004, and therefore was in 
the file when the VA medical examiner reviewed it in December 
2004.  The Board considers it to be significant that the VA 
medical examiner was presumably aware of Dr. A.S.' letter but 
arrived at a contrary opinion.  

Hence, the Board finds that the most probative evidence on 
the question of the relationship, if any, between current 
heart disability and service tends to weigh against the 
claim.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions that his coronary artery disease 
is a continuation of undocumented heart condition beginning 
in service.  In this regard, the Board points out that, while 
Dr. A.S. asserted that the appellant had cardiac risk factors 
prior to and during military service, this does not 
constitute medical corroboration of an actual cardiac 
disorder during service, and in fact neither the appellant's 
separation physical in July 1992 nor his initial VA physical 
in September 1992 showed the presence of a heart condition.

The Board has also considered the appellant's assertion that 
his coronary artery condition pre-dated diabetes and 
therefore could not be consequent to diabetes.  In fact, the 
first clinical notations of both coronary artery disease and 
diabetes occurred in February 2001.  Further, the February 
2001 treatment note by Dr. S.N.C. referred to "history of 
chronic diabetes," which suggests that the appellant must 
have had diabetes for some time prior to February 2001.  In 
any case, the record does not support the appellant's 
argument that his coronary artery disease was diagnosed prior 
to his diabetes.  

Regardless of the appellant's assertions, the Board 
emphasizes that he is certainly competent to describe his own 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether there is a medical relationship 
between his claimed disability and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for heart disease (diagnosed as coronary 
artery disease) must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen a claim for service 
connection for heart disease (diagnosed as coronary artery 
disease) has been received, the appeal is granted to that 
extent.

Service connection for heart disease (diagnosed as coronary 
artery disease) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


